DETAILED ACTION
	This office action is in response to the amendment filed on 1/27/2021 in which claims 1, 4-6, 9-11, 14-16, 19, and 20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
	“transmitting, to the BS, an RRC connection setup complete message including information on a connection with the 5G core network in a case that the UE indicates a selected core network as the 5G core network.”
Kim [0128] a specific PLMN may be connected to the NG core and can be selected by the UE by indicating that specific PLMN id as stated in [0126] in an RRC message. 

It is clear from Kim that any information shared in the RRC connection setup complete message would be information used for configuration of a channel for the UE to communicate with the selected network. 
Furthermore claims 1 and 11 of Kim describe: receiving a NAS-related message from the UE; performing MME selection or AMF selection depending on whether the NAS-related message includes NAS usage related information; wherein the NAS-related message is RRC (Radio Resource Control) message.
This means the RRC message contains information about a connection to the 5G network because that information has to inform the base station what kind of network node the UE is going to connect to since AMFs are used in the 5G network and MMEs in the EPC network. 	The rejection to the claims is maintained as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 4, 6, 9, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US20190342827A1).
As to claims 1, 6, 11, and 16, Kim teaches a method for a user equipment (UE) in a wireless communication system, the method comprising:  (Abstract An embodiment of the present invention provides a method for supporting non-access stratum ( NAS) signaling of a user equipment (UE) by a base station in a wireless communication system)
receiving, from a base station (BS), system information block (SIB) including information on a public land mobile network (PLMN) for a 5G core network;  ([0128] the UE receives core information of each PLMN the BS supports including a 5G core (New Radio (NR) core) in an SIB)
receiving, from the BS, a radio resource control (RRC) connection setup message; and ([0100] transmission of an RRC connection setup message from the eNodeB to the UE as shown in fig.6)
transmitting, to the BS, an RRC connection setup complete message including information on a connection with the 5G core network in a case that the UE indicates a selected core network as the 5G core network. ([0100] transmission of an RRC connection setup complete message from the UE to eNodeB as shown in fig. 6. [0126] the UE may explicitly ( PLMN ID) or implicitly ( PLMN ID is implicit in ID information of the UE) include selected PLMN information in the RRC message when transmitting the RRC message. For this reason, the eLTE may determine a serving PLMN selected by the UE.)
([0129]-[0131] describe a UE and BS with a transceiver, processor, memory for performing the methods of the disclosure.)
As to claims 4, 9, and 14, Kim teaches the method of claim 1, the transmitting the RRC connection setup complete message comprising: 
selecting the selected core network from among a plurality of core networks; and ([0126] the UE selects the PLMN (core network) from a plurality of PLMNs. [0119] the eLTE selects the core network function corresponding to PLMN (or serving PLMN) selected by the UE. )
transmitting, to the BS, the RRC connection setup complete message including a non-access-stratum (NAS) message that corresponds to the selected core network. ([0111] The base station may receive NAS-related message from the UE and perform MME selection (4g core) or AMF selection (5g core) depending on whether NAS usage related information is included in the NAS-related message [0123] The RRC message may be RRC message which includes NG NAS)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 10, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
As to claims 5, 10, 15, 19, and 20, Kim teaches the method of claim 4, wherein the NAS message is transmitted from the BS to the 5G core network through an initial UE message ([0111] The base station may receive NAS-related message from the UE [0114] Afterwards, the eLTE may transfer the NAS message to the MME (4g core) or the AMF (5g core) determined as a result of MME selection or AMF selection.)
But does not specifically teach:
 wherein the NAS message includes an attach request message for accessing an access and mobility management function (AMF) of the 5G core network.
However Kim in fig. 6, [0100], [0111], [0114]-[0115], and [0126] teaches that the NAS message can be included in an RRC message that is sent to the BS and is used to select and connect to an AMF of a 5g core network based on the NAS information included by the UE so it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the NAS message include an attach request in order to connect to the AMF selected by the UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465